     Case 2:20-cv-01364-KJM-DMC Document 28 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   CAMERON MILLS ANDERSON,                              Case No. 2:20-cv-01364 KJM DMC
13                                         Plaintiff, ORDER
14                  v.
15

16   C. PENA,

17                                       Defendant.

18

19         Plaintiff Cameron Mills Anderson, an inmate proceeding pro se and under 42 U.S.C. §

20   1983, claims Defendant C. Pena was deliberately indifferent to his serious medical needs in

21   violation of the Eighth Amendment. On August 9, 2021, the Court issued an order referring the

22   case to its Post-Screening ADR Project and stayed the action for a period of 120 days. ECF No.

23   26. On September 8, 2021, after investigating the claims, speaking with the Plaintiff, and

24   conferring with supervising counsel, Defendant filed a Motion to Opt Out of the ADR Project on

25   the grounds that a settlement conference would not be beneficial.

26   ///

27   ///

28   ///
                                                      1
                                                                 [Proposed] Order (2:20-cv-01364 KJM DMC)
     Case 2:20-cv-01364-KJM-DMC Document 28 Filed 09/10/21 Page 2 of 2


 1         Good cause appearing, the Court GRANTS Defendant’s Request, ECF No. 27, to Opt Out

 2   of the ADR Project.

 3         IT IS SO ORDERED.

 4
     Dated: September 9, 2021
 5                                                   ____________________________________
                                                     DENNIS M. COTA
 6
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
                                                           [Proposed] Order (2:20-cv-01364 KJM DMC)
